Concurring opinion of
Bombauer, J.
The instructions of the court given on behalf of the plaintiffs seem to assume that the sale of the machine was made by the defendant to the plaintiffs, and that the guaranty was that of the vendor. Not only does the guaranty offered in evidence by the plaintiffs negative this inference, but there was in other respects, to say the least, a conflict of testimony on the subject, as to whether French acted as agent of the defendant, or on his own behalf, in making the sale. There is nothing in the pleadings and evidence which would justify the court to assume as a matter of law that the guaranty was that of the vendor.
Thus, the only theory on which the instructions of the court can be supported fails.
The plaintiffs may have a remedy against the defendant upon the guaranty, if broken, but can certainly have none upon a rescission of the contract of sale, unless that contract was the defendant’s contract. That fact is denied by the answer, and has not been found by the jury.